Citation Nr: 0507841	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-15 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder to include degenerative changes.

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1977 to January 
1993.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In his Substantive Appeal, a VA Form 9, dated in October 
2002, the veteran specifically limited his then pending 
appellate issue to that shown as #1 on the front page of this 
decision.  

At the personal hearing held at the RO before a Hearing 
Officer in September 2003, the veteran indicated that the 
issues on which he was testifying included that shown as #1 
on page 1, as well as other issues such as evaluation of his 
low back disorder and service connection for facial trauma 
and dental trauma.  

However, in a written statement submitted thereafter by the 
veteran on a VA Form 21-4138 in September 2003, he 
specifically stated that for the purposes of clarifying the 
current appellate issues, he also wished those to include 
service connection for sleep apnea secondary to service 
connected disability, headaches secondary to head injury, and 
a painful and disfiguring surgical scar on the left elbow.  

Based in part on actions by the RO during the course of the 
current appeal, service connection is now in effect as 
follows: left ulnar neuropathy, postoperative, nondominant, 
rated as 20 percent disabling; chondromalacia, left knee, 
rated as 10 percent disabling; left ankle sprain, rated as 10 
percent disabling; low back strain, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; sinus 
bradycardia with incomplete right bundle branch block and 
right axis deviation with a history of chest pain, rated as 
10 percent disabling; chondromalacia of the right knee, 
postoperative, rated as 10 percent disabling [with an 
intermittent 100 percent rating from November 20, 2001 to 
January 1, 2002 under 38 C.F.R. § 4.30]; sinusitis with 
headaches and pharyngitis, rated as 10 percent disabling; 
scar residuals from surgical left ulnar decompression, 
associated with left ulnar neuropathy, rated as 10 percent 
disabling; residuals of head injury with memory loss and 
headaches, rated as 10 percent disabling; and epicondylitis 
of the right elbow (dominant), deviated septum, 
postoperative, residuals of excision of the right great 
toenail and epididymitis, right, claimed as right testicle 
condition, each rated as noncompensably disabling.  

Thus, based on the disabilities identified above, it appears 
that the RO granted service connection for all of those 
specified disabilities identified in the two appellate 
clarifying documents cited above except as related to sleep 
apnea.  Accordingly, that is also part of the current appeal.  

The issue relating to sleep apnea is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the service connection issue relating to 
cervical spine now on appeal.

2.  Although the veteran may have had post-service cervical 
trauma, his current cervical spine disability cannot be 
reasonably dissociated from inservice trauma and/or other 
service-connected disabilities.




CONCLUSION OF LAW

The veteran's cervical spine disability is reasonably due to 
in-service injuries and/or cannot be dissociated from other 
service-connected disabilities of the upper body.  38 
U.S.C.A. §§ 1110, 1131, 5103 (West 1991 & Supp. 2003) 38 
C.F.R. §§ 3.303, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

With regard to the issue #1 addressed herein, the Board notes 
that there is nothing to indicate that additional evidence 
might be available even if further attempts were undertaken 
to pursue it.  Accordingly, there appears to be no need for 
further delay on the issue, and given the actions taken 
herein, the Board can stipulate that adequate development and 
notice has taken place to fulfill all regulatory 
requirements, to preserve all due process, and that Board 
action to resolve this issue within this decision is 
certainly in the veteran's best interests.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991). Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection can also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1112(a)(1), 1113; 38 C.F.R. 3.307, 
3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2004).

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence. As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a), 3.304.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

Service and post-service clinical records are in the file for 
comparative purposes.  On various occasions, the veteran had 
neck and cervical complaints primarily relating to pain and 
some occasional limitation of motion.

A private physician, Dr. TK, in a statement introduced into 
the record after the personal hearing, indicated that she had 
seen the veteran while she was a chiropractic intern in 
January 1992 and had continued to see him since her 
graduation that September.  The veteran had consistently 
given a history of inservice injury including during 
training, such as the incident when he experienced the 
[service-connected] displaced ulnar nerve.  He had said that 
at the same time, he had developed cervical and low back pain 
which was overlooked in the urgency to repair his 
neurological impairment.  He then had another inservice 
injury involving a jeep with considerable neck and low back 
pain.  In August 1991, she noted he had provided a history of 
complaints of ongoing and progressive chronic neck pain due 
to the trauma.  By the time of her own examination in 1992, 
the veteran had considerable limitation of cervical spine 
motion and pain.  He had had similar symptoms since then for 
which she had given treatments.  He had also developed 
headaches as a result of the same injuries and problems.  In 
October 1997, he had been evaluated for the residuals of a 
recent trauma.  She stated that the findings at that time 
showed some muscle spasm, but the cervical herniations could 
have been due to the fall some time earlier or the assault, 
and there was no way to tell the difference.  However, she 
opined that since he had the cervical symptoms well prior to 
the assault, the cervical degenerative changes were likely 
due to the old (inservice) injuries.  (emphasis added)

On VA examination in 2004, X-rays and other studies confirmed 
the presence of disc protrusions and narrowing in the 
cervical spine.  The examiner had the veteran's file to 
review.  It was noted that he had had multiple cervical and 
other traumas in service, injuries which overlapped each 
other.  Diagnostic impression was of status post multiple 
head and neck injuries while on active duty with resultant 
herniated (cervical) disc with neuroforaminal encroachment 
seen on current magnetic resonance imaging (MRI).  (emphasis 
added)

Analysis

In this case, there is clear-cut evidence of multiple 
inservice trauma involving the head, nose, cervical spine and 
surrounding areas.  He has also had at least one post-service 
incident of cervical or head trauma in 1997.  

However, in evaluating which of these injuries may be 
responsible for his current cervical degeneration, it is 
helpful to have the opinion of a private physician who had 
seen him both before and after the 1997 assault, and 
expressed the opinion that the current cervical problems are 
probably due to the old (inservice) injuries since he had the 
symptoms well before the recent injury.  

This opinion is certainly confirmed by the subsequent VA 
examiner.  

The testimony given by the veteran before a Hearing Officer 
at the RO is of record, and the transcript has been reviewed.  
The Board finds his testimony to be entirely credible and 
consistent with the evidence of record.

The Board must conclude that while the evidence is not 
entirely unequivocal, there is ample basis for finding a 
doubt in this case which must be resolved in the veteran's 
favor. 

Service connection is warranted for cervical disability 
including osseous degeneration as being due to service and 
not dissociable from already service-connected disabilities.

ORDER

Service connection for cervical disability with osseous 
changes is allowed.


REMAND

In pertinent part, with the grant of service connection for 
cervical spine degenerative, the issue #2 on appeal must be 
reviewed and addressed in that overall context.

Moreover, the report from the 2004 VA examination showed that 
the veteran's sleep apnea was of long standing duration.  The 
examiner opined that it was not due to nasal septum 
difficulties, although he was noted to have chronic nasal 
obstruction secondary to chronic rhinitis [both of which are 
service-connected].  

Thus, although it obliquely suggested that there might be 
some association, there is no definitive opinion of record as 
to what may have caused, or more importantly, contributed to 
his sleep apnea.  The veteran is entitled to a definitive 
medical opinion in that regard.

It is also significant to note that the veteran now has 
service connection for cervical degeneration, as well as 
tinnitus, sinusitis with headaches and pharyngitis, residuals 
of head injury with memory loss and headaches, and residuals 
of deviated septum, postoperative.  It would appear that one 
or virtually any of these might well have played a 
contributing role to his current sleep apnea.   

Accordingly the case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be examined by a 
physician who has expertise in 
respiratory/sleep disorders, who has not 
seen the veteran before, and who should 
review the entire file and express an 
opinion as to the etiology of the 
veteran's sleep apnea.  An opinion should 
be given, specifically, as to whether 
service connected cervical degeneration, 
tinnitus, sinusitis with headaches and 
pharyngitis, residuals of head injury 
with memory loss and headaches, and/or 
residuals of deviated septum, 
postoperative can be excluded or included 
as primary causal or otherwise as 
contributory agents to the apnea 
disorder.  The evidence of record should 
be annotated appropriately.

3.  The case should then be reviewed by 
the RO, and if the decision is not 
satisfactory to the veteran, a 
comprehensive Supplemental Statement of 
the Case should be issued, and he and his 
representative should be given an 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review if required.  Nothing 
further need be done by the veteran until 
so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


